



EXHIBIT 10.1


swkslogoa03.jpg [swkslogoa03.jpg]


FY19 Executive Incentive Plan




1.
Purpose: The FY19 Executive Incentive Plan (the "FY19 Plan") is designed to
reward key management for achieving certain financial and business objectives.





2.
Plan Period: The FY19 Plan covers the period from September 29, 2018 through
September 27, 2019.





3.
Eligibility: This program applies to the Chief Executive Officer and his direct
reporting senior executives. Other key employees may be added based upon the
recommendation of the Chief Executive Officer and subsequent approval of the
Compensation Committee. Those employees not covered by this plan may be eligible
for other programs established by Skyworks.





4.
Incentive Targets: Participants are eligible to earn a percentage of their base
salary for attaining certain performance objectives. Nominal, target and stretch
incentive awards have been established as follows (shown as a percentage of the
participant’s base salary):



Name
Incentive At Nominal
Incentive At Target
Incentive At Stretch
CEO
80%
160%
320%
CFO
50%
100%
200%
Other SVP/VPs
40%
80%
160%
Special Participants
TBD
TBD
TBD



    
5.
Metrics: The performance metrics for FY19 are as follows:



Metric
Nominal
Target
Stretch
Corporate Revenue ($M)
REDACTED
REDACTED
REDACTED
Corporate Operating Income ($M)1
REDACTED
REDACTED
REDACTED
1 Non-GAAP operating income dollars after incentive



Performance periods are annual. The individual metrics above are for normal
operations and any changes or adjustments to the performance metrics (or metric
weightings) to take account of extraordinary, unusual, or special items (e.g.,
restructurings, acquisitions and/or dispositions) will be made in the sole
discretion of the Compensation Committee.


Metrics will be weighted based on corporate performance for FY19 as follows:


 
Corporate
 
Revenue
OI$
All Executives
50%
50%






--------------------------------------------------------------------------------







6.
How the Plan Works: Upon completion of the Fiscal Year, the Chief Executive
Officer will provide the Compensation Committee with recommendations for
incentive award payments to the named participants of the plan. The Committee
will review the recommendations and approve the actual amount to be paid to each
participant. The Committee will rely upon the CEO for the appropriate
distribution of the authorized incentive pool. All incentive award payments
under the FY19 Plan, if earned, will be paid by March 15th of the calendar year
following the end of the fiscal year in which the performance occurs.





7.
Administration: Actual performance between the Nominal and Target metrics will
be paid on a linear sliding scale beginning at the Nominal percentage and moving
up to the Target percentage. The same linear scale will apply for performance
between Target and Stretch metrics. In order to fund the incentive plans and
insure the overall Company’s financial performance, the following terms apply.



◦
No incentive award will be paid unless the Company meets its threshold operating
income goal (in dollars) after accounting for any incentive award payments.



◦
Incentive payments will be processed in a timely manner at the completion of the
performance period. Skyworks’ CEO, subject to approval by the Compensation
Committee, retains discretion to award below nominal or above Stretch and to
modify all individual incentive payments to ensure equitable distribution of
incentives; such modifications may include, but are not limited to, the delivery
of equity or similar instruments in lieu of cash payments.



◦
Any payout shall be conditioned upon the Participant’s employment by the Company
on the date of payment; provided, however, that the Compensation Committee may
make exceptions to this requirement, in its sole discretion, including, without
limitation, in the case of a participant’s termination of employment,
retirement, death or disability.



◦
Any payments made under this Plan will be subject to the provisions of the
compensation clawback policy that Skyworks implements to comply with applicable
law following the SEC’s adoption of final rules related to compensation clawback
policies as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.





8.
Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks’ benefits program.






